Citation Nr: 1047334	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had active duty service from September 1940 to March 
1946.  The Veteran died in February 2004; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board previously remanded this 
issue for further development in October 2008.

As noted in the Board's prior remand, in an August 2004 letter, 
the RO indicated that if the appellant wished to seek nonservice-
connected death pension benefits, she should submit a VA Form 21-
0518-1.  In November 2004 and April 2005, the appellant submitted 
a completed VA Form 21-0518-1.  However, it appears that no 
further action has occurred with respect to this claim.  Thus, 
this issue is again referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran died in February 2004.  The Certificate of Death 
lists the immediate cause of death as aspiration pneumonia due to 
blunt force head injuries.   

2.  At the time of the Veteran's death, he was service-connected 
for paralysis partial right ulnar and radial nerves, manifested 
by impairment of wrist extension and finger movements and 
weakness of hand grip with scar from saber wound right arm and 
post operative scar; scar saber wound left shoulder and arm 
muscle group I; scar saber wound left head and neck; and malaria, 
which are not shown as causing or contributing to the Veteran's 
death.  




CONCLUSION OF LAW

The Veteran's service-connected disabilities did not cause or 
substantially or materially contribute to the cause of his death.  
38 U.S.C.A. §§ 1101, 1110, 1131,  5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 
(2006).

In the instant case, the record shows that in April 2004 and May 
2009 VCAA letters, the appellant was informed of the information 
and evidence necessary to substantiate a claim for DIC benefits.  
The appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Further, the May 2009 VCAA letter listed 
the disabilities for which the Veteran was service-connected.  
Thus, the requirements set forth in Hupp have been satisfied. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in April 
2004, which was prior to the July 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the May 2009 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the February 2010 
supplemental statements of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection for cause of death.  Further, 
the May 2009 letter gave notice of the types of evidence 
necessary to establish an effective date. 

In sum, the appellant has received all essential notice, has had 
a meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant  has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records and a VA opinion.  In its 
October 2008 remand, the Board directed the RO to take 
appropriate steps to request medical records from Mercy San Juan 
Hospital.  

Unfortunately, the RO has had difficulty sending notices to the 
appellant who has not kept the VA apprised of her current 
address.  The Board notes that it is the claimant's duty to keep 
VA apprised of his or her current address.  Hyson v. Brown, 5 
Vet.App. 262 (1993).  By way of background, in January 2009, the 
RO sent a VCAA notice to the appellant, which was subsequently 
returned as undeliverable.  Subsequently, the RO conducted an 
address search and sent another VCAA notice to the appellant in 
February 2009 based on the results.  Unfortunately, this notice 
was also returned as undeliverable.  The RO conducted another 
address search and sent a new VCAA notice to the appellant in May 
2009.  Although it appears that a mistake was made in the zip 
code, the letter was not returned.  Further, in September 2009, a 
request was sent to the appellant at the same address to complete 
an authorization form for the records at Mercy San Juan.  Again, 
although this letter contained an error in the zip code, the 
letter was not returned.  

Subsequently, in October 2009 the RO sent another request for 
authorization for these records to the same address with the 
correct zip code.  The appellant never responded to any of these 
requests.  Since that time, the appellant has not contacted VA.  
A supplemental statement of the case was issued in February 2010 
outlining the RO's attempts to contact the appellant.  Further, 
the appellant's representative was copied on the supplemental 
statement of the case to which there has been no response 
concerning a different address for the appellant.  While VA has a 
duty to assist the appellant in the development of her claim, the 
appellant has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Given the lack of response 
from the appellant, the Board concludes that the RO has 
substantially complied with its prior remand and any further 
attempts to obtain these records would be futile.  See Stegall v. 
West, 11 Vet.App. 268 (1998).

Further, a VA opinion was completed in December 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the 
examiner indicated that he could not give an opinion without 
reviewing the records from Mercy San Juan.  Unfortunately, 
despite attempts, the VA has not been able to obtain these 
records.  Accordingly, the Board must find that the opinion 
contains sufficient information to decide the issue on appeal and 
a further opinion is not necessary.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  For all the foregoing reasons, the Board concludes 
that VA's duties to the claimant have been fulfilled with respect 
to the issue on appeal. 

Analysis

The appellant is claiming service connection for cause of the 
Veteran's death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service or 
to an already service-connected disability.  See 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is either 
the principal or contributory cause of death.  A service-
connected disability is the principal cause of death when that 
disability, either singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
must be causally connected to death and must have substantially 
or materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

According to a February 2004 Death Certificate, the Veteran died 
that month from  aspiration pneumonia due to blunt force head 
injuries.  Another significant contributing factor was chronic 
alcoholism.  The Death Certificate also showed that the Veteran 
fell striking his head.  No autopsy was performed.  At the time 
of his death, the Veteran was service-connected for the following 
disabilities:  paralysis partial right ulnar and radial nerves, 
manifested by impairment of wrist extension and finger movements 
and weakness of hand grip with scar from saber wound right arm 
and post operative scar; scar saber wound left shoulder and arm 
muscle group I; scar saber wound left head and neck; and malaria.  
He was in receipt of a total disability rating based on 
individual unemployability since June 23, 2003.  The appellant 
claims that the Veteran's service-connected disabilities caused 
the  Veteran to fall which, in turn, caused the head injuries 
that led to his death.  

With the exception of the injuries sustained  by the Veteran in 
service that were subsequently service-connected, service 
treatment records are silent with respect to any other 
disabilities that could have caused or contributed to the fall 
that lead to his death.  VA treatment records showed that the 
Veteran fell in January 2004 and suffered in pertinent part a 
closed head injury, subgaleal hematoma, right parietal infarct 
vs. hemorrhage - no mid-line shift, and respiratory failure 
secondary to aspiration pneumonia.  After the fall, he was 
initially taken to Mercy San Juan status post mechanical fall and 
then subsequently transferred to VA.  The record showed that the 
appellant reported at the time that the Veteran was taking out 
the garbage when she found him at the base of five stairs lying 
on his right side complaining of right hip and shoulder pain.  It 
was also noted that during hospitalization, the Veteran had acute 
alcohol withdrawal.  During the course of hospitalization, he 
acquired pneumonia, continued to aspirate and his pulmonary 
status worsened.  The Veteran was put on comfort care until he 
died in February 2004.  However, nothing in these records 
attribute the Veteran's service-connected disabilities to the 
fall, which lead to his death.   

In its October 2008 remand, the Board found that a remand was 
necessary to obtain medical records from Mercy San Juan and a VA 
medical opinion to determine whether the Veteran's service-
connected disabilities contributed to his death.  Unfortunately, 
as discussed above, the RO was able to obtain the medical records 
from Mercy San Juan.  

Nevertheless, a VA opinion by a medical doctor was done in 
December 2009.  The claims file was reviewed in detail.  He 
observed that none of the records from Mercy San Juan appeared to 
be in the medical record and that this evidence needed to be 
obtained in order to evaluate the case.  He concluded again that 
these records were very important to understand the possible 
mechanism of the injury of his fall.  He observed that there did 
not appear to be significant disabilities prior to his fall and 
there was no indication that he was at significantly increased 
risk for falling prior to his fall, apart from alcohol issues.  
The Veteran, however, was seen two days prior for 
thrombocytopenia and dizziness.  The chart indicated that the 
Veteran was drinking one pint of alcohol a day.  With regard to 
the medical opinion, the examiner found that at this time, there 
was not enough information to base a medical opinion without 
speculating.  The examiner noted that the fall appeared to not be 
witnessed and all the medical information at the time of injury 
and two week post injury was at Mercy San Juan, which was not 
available for review.  The examiner indicated that this 
information should be obtained and reviewed prior to making an 

Unfortunately, despite attempts, the RO has been unable to obtain 
these records. In turn, although the examiner was unable to give 
an opinion, the Board finds that it would be futile to return 
this case for another opinion as the examiner clearly indicates 
that the records from Mercy San Juan are imperative in 
determining the nature of the Veteran's fall.  

Therefore, based on the evidence of record, the Board finds that 
service connection for the cause of the Veteran's death is not 
warranted.  There is no competent evidence linking the Veteran's 
death to service or his service-connected disabilities.  
Moreover, the Veteran sustained the injuries that lead to his 
death approximately 66 years after discharge from service, so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  

The Board acknowledges the contentions of the appellant that the 
Veteran's service-connected disabilities caused him to fall.  
However, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the appellant is competent to report witnessing certain 
symptoms that the Veteran exhibited over the years.  However, 
based on contemporaneous treatment records at the time of the 
fall, she clearly did not witness the fall first hand.  As she 
was not a witness to the fall, she is not competent to report 
that the Veteran's service-connected disabilities caused his 
fall.  The assertions made by the appellant in this regard are 
purely speculative.  Further, the Board does not believe that the 
appellant has the medical expertise required to otherwise link 
the Veteran's death to service.  

However, the Veteran death certificate indicates that the 
Veteran's alcohol use contributed to his death.  The Board notes 
that service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A.  § 105; 38 C.F.R.  §§ 3.1(m), 
3.301(d).  However, if the substance abuse was acquired as a 
result of a service-connected disability, then service-connection 
is available.  See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 
2001).  Nevertheless, in the instant case, there is no medical 
evidence linking the Veteran's alcohol abuse to this service-
connected disabilities.  

While the Board sympathizes with the appellant's loss, it must 
conclude that a preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's death 
as there is no persuasive evidence linking the Veteran's cause of 
death, which was clearly due to a injuries suffered from a fall, 
to any injury or disease during service, including the Veteran's 
service-connected disabilities.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


